DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed January 6, 2021 (hereafter the “1/6 Reply”) has been entered, and Claims 9-10 have been canceled.  Claims 1-8 and 11-21 remain pending with Claims 1-6 and 19-21 withdrawn from consideration as directed to non-elected inventions.  

Specification
In light of amendments to the specification, the previous objection thereto because of informalities has been withdrawn. 

Claim Interpretation
Claim 7 recites an active step (a) of “contacting the sample with the antigen display library” where “the antigen display library” is presented in lines 3-13 with product-by-process wording.  A product defined by product by process wording is not limited to the manipulations of the recited steps, but rather only limited by any structure implied by the steps.  See MPEP 2113.
Thus Claim 7 is not limited to, or by, the process steps recited parts (i) through (iii) therein.  Instead, Claim 7, part (a) has been interpreted as directed to “contacting the sample with” the antigen display library with the structure(s) implied by the steps of parts (i) through (iii).  Examples of structural features present in the antigen display library are that it is Ff phage-based and that the DNA inserts in the phage library comprise “a barcode”.  See also the next paragraph.

Claim 7 recites “a sequence of contiguous nucleotides that comprise a barcode for identifying the DNA inserts of that antigenic display library” (emphasis added) where the broadest reasonable interpretation is that the phrase encompasses the presence of a barcode for intended use “for identifying the DNA inserts….”  Stated differently, the method of Claim 7 only requires embodiments of the claim to include “a barcode” without requiring a step or act of “identifying” any DNA insert.

Claim 7 recites “performing nucleotide sequencing to identify the antigenic epitopes of the phage clones bound by antibody in the sample” (emphasis added; see part (c) of Claim 7) where the broadest reasonable interpretation is that the phrase encompasses a step or act of sequencing polynucleotides and
This interpretation is consistent with dependent Claim 8, which recites “prior to identifying the antigenic epitopes”, and with dependent Claims 11-18, which depend from Claim 7 and refer to “identified antigenic epitopes”.  

Claims 7-8 each contain at least one recitation of “bound by antibody” which is interpreted as an adjectival term equivalent to --antibody-bound--.  For example, each of the claims recites “phage clones bound by antibody”, which is interpreted as 
--antibody-bound phage clones 

Claim Objections – Withdrawn and New
In light of amendments to Claim 7 and the cancellation of Claims 9 and 10, the previous objection to Claims 7-18 as depending from withdrawn Claim 1 has been withdrawn. 
In light of amendments to Claims 7 and 18, the previous objection thereto because of informalities has been withdrawn. 

Claim 8 is objected to because of the following informality:  
Claim 8 depends from Claim 7 and recites “the antigenic epitopes recognized by the antibody in the sample” (emphasis added), which contains a clerical error because Claim 7 has been amended to no longer use the emphasized phrase, and so it should recite --the antigenic epitopes of the phage clones bound by antibody in the sample--.  


Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 17, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection and has not been previously presented.
Amended Claim 7 recites “wherein the DNA inserts further comprise a sequence of contiguous nucleotides that comprise a barcode for identifying the DNA inserts of that antigen display library”.  A review of the instant specification found only two occurrences of the term “barcode” and the relevant one is on page 19, line 29, to page 20, line 2, within Example 1.  
Critically, that disclosure requires that “a unique barcode [be] comprised of contiguous nucleotides ranging from about 5 to about 20 nucleotides” which is not required in Claim 7.  Therefore, Claim 7 presents a larger genus of barcodes that is not literally or figuratively supported by the instant application as filed.  
Therefore, Claims 7-8 and 11-19 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented.
The terms "about 150 nucleotides" and “about 900 nucleotides” in Claim 7, part (ii) are relative terms which render the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
While the specification states that 
“Use of the word "about" to describe a particular recited amount or range of amounts is meant to indicate that values very near to the recited amount are included in that amount, such as values that could or naturally would be accounted for due to manufacturing tolerances, instrument and human error in forming measurements, and the like” (emphasis added; see pg 18, lines 26-29), 
that description still fails to provide a standard for ascertaining the requisite degree because there is no clarity regarding the meaning of “values very near to” 150 and 900 nucleotides, and no clarity regarding “instrument and human error” which can vary by instrument and person, and no clarity regarding the metes and bound of “and the like”.  
Therefore Claim 7 is indefinite.  

Claim Rejections - 35 USC § 101 – Withdrawn and Maintained
In light of the cancellation of Claims 9 and 10, the previous rejection thereto under 35 U.S.C. 101 has been withdrawn. 

The following rejection has been previously presented. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8 and 11-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  Claim 7 recites step “(c) performing nucleotide sequencing to identify the antigenic epitopes of the phage clones bound by antibody in the sample” (emphasis added) where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the action “to identify”.  And dependent Claims 13 and 15 recite the act of “comparing” where mental processes including observation, evaluation, and opinion are abstract ideas used in performing those actions.  
Moreover, dependent Claims 8 and 11 do not contain further limitations that alter the presence of the mental processes corresponding to step (c) in Claim 7.  Instead, Claim 8 is directed to “further comprising amplifying the phage clones” (prior to step (c) in Claim 7) which demonstrates that Claim 8 include the same abstract ideas as Claim 7.  Claim 11 recites a post-‘identifying’ step of “displaying the identified antigenic epitopes in a graphic form comprising a Venn diagram or heatmap.” 
Furthermore, and to the extent that “to identify antigenic epitopes of the phage clones bound by antibody in the [individual’s] sample” as present in step (c) of Claim 7 reflect use of naturally occurring nucleic acid or protein sequences and/or naturally occurring receptor/ligand 
These judicial exceptions are not integrated into a practical application because there are no actions beyond the prior steps of “contacting the sample”, “separating phage clones” and “performing nucleotide sequencing” in Claim 7, and these are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 7-8 and 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in Claim 7 are only directed to steps for the “contacting” and “separating” of reagents and materials followed by sequencing polynucleotides to produce sequence information and data in for the act of ‘identifying’ antigenic epitopes of clones bound by naturally occurring antibodies in a sample from an individual’s genomic nucleic acids.  .  Moreover, the later steps of “displaying” in Claim 11 is a post-solution activity that is not integrated into the claimed method “of determining antigenic epitopes for antibodies contained in a biological sample” as a whole.  Instead, it is a post-selection (i.e. post-identification) step. 
And those preceding steps in Claim 7 are the routine methodology of contacting patient sera with phage clones and separating clones bound by antibodies, which are a particular technological environment or field of use at least as disclosed by Cekaite et al. (“Protein Arrays” (2007).  In: Sioud M. (eds) Target Discovery and Validation Reviews and Protocols. Methods in Molecular Biology™, vol 360. Humana Press. https://doi.org/10.1385/1-59745-165-7:335; see as cited and further discussed below, based on their teachings as prior art under 35 U.S.C. 102).  
Accordingly, Claims 7-8 and 11-18 are directed to patent ineligible subject matter.

Response to Applicant Arguments
Applicant’s arguments in the 1/6 Reply have been fully considered to the extent they apply to the instant rejection against the amended claims, and with the totality of the record.  They are not persuasive. 
On page 8 of the Reply, Applicant argues that Claim 7 has been amended to shift “the focus of the claim from a natural phenomenon [ ] to a defined process (i.e., identifying antigenic epitopes)” to render the claims “directed to patent eligible subject matter.”  This is not persuasive because as presented in the statement of rejection above, the act of “identifying antigenic epitopes” include abstract ideas such as mental processes involving observation, evaluation, and/or opinion and natural phenomena such as naturally occurring nucleic acid or protein sequences and/or naturally occurring receptor/ligand relationships, which are judicial exceptions.  And these judicial exceptions are not integrated into a practical application as explained above. 

Claim Rejections - 35 USC § 102 –Withdrawn and Maintained
In light of amendments to the claims and the cancellation of Claims 9 and 10, the previous rejection of Claims 7-8 and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Sioud et al. has been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to the claims and the cancellation of Claims 9 and 10, the previous rejection of Claims 7-8 and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Sioud et al. has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sioud et al. (“Profiling the immune response in patients with breast cancer by phage-displayed cDNA libraries” (2000) Eur. J. Immunol. 2001. 31: 716–725 as previously cited) in view of Carr (US 7351540 B1; published April 1, 2008).  
This rejection has not been previously presented. 
As an initial matter, it is noted that both Sioud et al. and Carr are directed to the use of phage display as a common field of endeavor.  
Regarding Claims 7, 13, and 14, Sioud et al. teach use of “[b]lood samples from patients with breast cancer and from normal individuals” (see e.g. pg 721, right col., last paragraph) and using them in “Affinity selection of phage-displayed cDNA by patient IgG” with a step where “unbound phages were removed” (see pg 722, paragraph bridging left and right cols.), all of which corresponds to steps (a) and (b) of Claim 7 and to Claims 13 and 14.  Sioud et al. further 
Regarding the phage-displayed cDNAs used by Sioud et al., they teach that the “RNA was purified from total RNA obtained from breast cancer cell lines T47D and MCF-7 and reverse transcribed”, which corresponds to “DNA inserts [ ] derived from mRNA from a cell type” as present in Claim 7); and the “covalent of cDNA-encoded products to the C terminus of the M13 minor coat protein VI in all three reading frames”, which corresponds to “a Ff phage-based library” and “in-frame expression as part of a gene” as present in Claim 7); and that “[a]nalysis of random clones from each library indicated that 20 out 24 clones harbor cDNA inserts ranging from 0.3 up to 5 kb”, which corresponds to “average length selected from between about 150 nucleotides and about 900 nucleotides” as present in Claim 7); and that the “size of each library was estimated to be approximately 107 independent clones”, which corresponds to “diversity of antigenic epitopes [ ] is estimated to be greater than 1X106 as present in Claim 7.
Regarding Claim 8, Sioud et al. also teach that “E. coli
Regarding Claim 12. Sioud et al. teach “diversity of antigens represented by the antigenic epitopes” as present in the claim via description of “Selected gene products” in Table 1 (see pg 719, left col., and pg 718, right col., last paragraph).  
Regarding Claims 15 and 16, Sioud et al. teach blood sera “from six patients with breast cancer (stage IV)”, which corresponds to a “cohort [ ] comprised of individuals having the same disease process” as present in Claim 16; and “from normal individuals”, which is interpreted to mean a cohort of at least 2 such individuals and so corresponds to a “cohort [ ] comprised of healthy individuals” as present in Claim 16. 
Sioud et al. do not teach barcoding the DNA inserts used in their phage display. 
Carr  teaches phage display of assembled scFv fragments with ends “ligated to the NotI sequence-barcode adapter” and that “[f]or experiments expressing the human scfv library by phage display, the complete fragment was ligated into SfiI-NotI prepared pCANTAB 5 (Pharmacia) phagemid vector, and transformed into competent TG1 E. coli” (see col. 27, lines 49-55).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Sioud et al. to include use of a barcode in a fragment to be expressed by phage display, as taught by Carr, with the reasonable expectation of successfully expressing the fragment and improving the detection and/or identification thereof via the barcode without surprising or unexpected results.  
Additional rationales for the modification is provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sioud et al. and Carr as applied to Claims 7-8 and 12-16 above and further in view of Cinnaiyan et al. (US 7,858,323 B2; as previously cited) .
As an initial matter, it is noted that both Sioud et al., Carr and Cinnaiyan et al. are directed to the use of phage display as a common field of endeavor while Sioud et al. and Cinnaiyan et al. are directed to its use in the analysis of antibody (i.e. humoral) response to disease as a common field of endeavor.  
The teachings of Sioud et al. and Carr have been described above.  
Neither teaches graphical expression using a Venn diagram or a heatmap.
Cinnaiyan et al. teach use of “a heatmap representation of the humoral immune response for four in frame phage-epitope clones assessed across 129 serum samples” (see e.g. FIG. 3A.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Sioud et al. in view of Carr to include use of one or more heatmaps for graphic expression of their data, findings and results with the reasonable expectation of successfully expressing and improving the communicating and understanding of information without surprising or unexpected results.  
Additional rationales for the modification is provided by the skilled artisan’s recognition that using heatmap representation of information with the methods of Sioud et al. and Carr is the simple combining of prior art elements according to known methods to yield predictable results and the simple use of a known technique (heatmap representation of data) to improve a similar method in the same way.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sioud et al. and Carr as applied to Claims 7-8 and 12-16 above and further in view of Cinnaiyan et al. (as cited above).  
This rejection is separately presented in the interest of clarity of the record.  
The teachings of Sioud et al. and Carr have been described above.  
Neither teaches comparing antibody signatures of a first cohort of individuals having a first disease process and a second cohort having a different disease process.
Cinnaiyan et al. teach use of phage clones in highly parallel assays using different patient samples “that allows for the molecular classification of cancer based on epitomic profiles (akin to molecular profiles based on gene expression)” and to recognize “a pattern of immunologic response as a diagnostic strategy” (see col. 18, line 61, to col. 19, line 10), where that “pattern of immunologic response” corresponds to an “antibody signature” of the instant application (see e.g. col. 60, lines 13-33).  
Cinnaiyan et al. further teach “a phage array profile map comprising protein array profiles of cancers of various stages or prognoses ( e.g., likelihood of future metastasis).  Such 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Sioud et al. in view of Carr to include identifying and comparing, as taught by Cinnaiyan et al., additional “pattern[s] of immunologic response”, such as patterns corresponding to profiles of different cancers, with the reasonable expectation of successfully expanding and improving diagnostic strategies, as well as diagnoses per se and/or prognoses to patients without surprising or unexpected results.  
Additional motivation for the modification is provided by the skilled artisan’s recognition of the continuing need for additional diagnostic and prognostic tools to aid in the treatment of patients, such as those with cancer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sioud et al. and Carr as applied to Claims 7-8 and 12-16 above and further in view of Hufton et al. (“Phage display of cDNA repertoires: the pVI display system and its applications for the selection of immunogenic ligands” J. Immunological Methods (1999) 231:39–51 as previously cited).  
As an initial matter, it is noted that both Sioud et al. and Hufton  et al. are directed to the use of M13 phage display in identifying epitopes recognized by an antibody (i.e. humoral) response to disease as a common field of endeavor.  
The teachings of Sioud et al. and Carr have been described above.  
Neither teaches their methods in relation to an autoimmune disease.
Hufton et al. teach a method of M13 phage display of cDNAs using pVI and that it allows for “identifying antigenic cDNA products in such diseases as [ ] autoimmune disease” (see e.g. abstract).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Sioud et al. in view of Carr to broaden the application of their methods include use of blood sera from patients with autoimmune diseases, in comparison to healthy individuals, with the reasonable expectation of successfully expanding the usefulness of their method without surprising or unexpected results.  Motivation for the modification is provided by the skilled artisan’s recognition that autoimmune diseases involve serum antibodies and are a serious cause of morbidity in humans that requires additional means to adequately diagnose and treat.  

Response to Applicant Arguments
Applicant’s arguments in the 1/6 Reply have been fully considered to the extent they apply to the instant rejections against the amended claims, and with the totality of the record.  They are not persuasive. 
On pages 9-10 of the Reply, Applicant argues that Sioud et al. is deficient because they do not teach use of a barcode sequence and that the additional cited art fails to remedy the deficiency.  This is moot in light of the new grounds of rejection above, where use of a barcode sequence in phage display is taught by Carr. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	





kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635